Citation Nr: 1439649	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $1,128.00, to include whether the debt was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a letter determination dated in October 2013 issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul Minnesota.

The material pertinent to this appeal consists of the Veteran's paper claims file; a temporary paper claims file; and materials in the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran divorced in January 2013.  He informed VA of this fact in February 2013.  He contends that since he notified VA in a timely fashion of his divorce, he should not be liable for the additional spousal benefits he received until September 2013. 

In reviewing the case, it is not clear from the record as to how the overpayment was calculated.  The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, this matter is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with an audit of the benefits received and the benefits to which he was entitled during the time period relevant to the overpayment.  A copy of that audit should be associated with the record. 

2.  If the overpayment is found to be valid and properly created, the AOJ should ask the Veteran to complete an updated financial status report with any necessary documentation.
 
3.  The AOJ should then adjudicate the claim of whether the creation of an overpayment of VA benefits in the amount of $1,128 was proper and the claim for waiver of recovery of an overpayment of VA benefits in the amount of $1,128.
 
4.  If any benefit sought is not granted, the AOJ should furnish the Veteran a Supplemental Statement of the Case that includes notice of all the laws and regulations governing the creation of an overpayment.  The Veteran and his representative should then be afforded an opportunity to respond before the record is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).












